Title: To George Washington from Rochambeau, 17 February 1789
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



Paris february the 17th [1789]

I have seen with great pleasure, my Dear General, the Governor morisse and I have been charmed with the good News he gave me of your health—We hope that you are going to put yourself again at the head of a fine and good government—I expected not when I left you that your Constitution would be sooner and more solidly setled than our[s]. our Generals States are to begin at the end of april—I Set out ⟨illegible⟩ at all the commanders of provinces to go in our respectives provinces, to maintain good order and the liberty in all the elections and convocations. I hope they will be made with tranquillity in Picardie, Boulounois, Calaisis and artois: Which is the extent of my Command—our heads there are more cold than in the province of Bretagne, at last god will my Dear General, that all this have a good End—our Sovereing and his people desire franckly the public good, but We have aristocratical men which will not be So easy to bring back at the Reason. I am with the most inviolable attachment, my Dear General your most obedient and Very humble Servant

le Cte de Rochambeau

